 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    BRIAN SPEARS,                                     No. 2:16-cv-2177-JAM-EFB P

11                       Plaintiff,
12              v.                                      AMENDED DISCOVERY AND
                                                        SCHEDULING ORDER
13    EL DORADO COUNTY JAIL, et al.,
14                       Defendants.
15

16          Plaintiff filed a second amended complaint on July 19, 2019, and newly named defendant,

17   California Forensic Medical Group (“CFMG”), has filed an answer (ECF Nos. 29, 55).

18   Accordingly, the court amends the May 1, 2019 discovery and scheduling order (ECF No. 23) as

19   follows:1

20           1. The parties may conduct discovery until June 5, 2020. Any motions necessary to

21   compel discovery shall be filed by that date. All requests for discovery pursuant to Fed. R. Civ.

22   P. 31, 33, 34, or 36 shall be served not later than March 27, 2020.

23          2. Dispositive motions shall be filed on or before September 4, 2020.

24   DATED: January 27, 2020.

25

26
            1
27             This order applies to plaintiff and defendant CFMG only. Defendant Holston has not yet
     been served and the May 1, 2019 scheduling order applied to plaintiff and defendants Bianchi,
28   Britton, and Olson. See ECF No. 23.
